Title: To Benjamin Franklin from Giambatista Beccaria: résumé, 17 November 1780
From: Beccaria, Giambatista
To: Franklin, Benjamin


<Turin, November 17, 1780, in Italian: Encouraged by your gracious letter, I am sending you by Monsieur Chantel some of the disconnected pieces I wrote during my painful and interminable malady. If I manage to see through the printing of Elettricismo Naturale which I hope to start in January, I will send you a copy in due time. I have decided to gather my observations of the last twenty years since I am not at present in a condition to make new ones. But I hope that the public will find it if not matter for further learning, at least an amusement. Please look upon me with favor, you the founder of that science. P.S. Monsieur Chantel wants to show you a letter of mine directed to Princess Giuseppina di Carignano.>
